DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species II drawn to Figure 2B and Sub-species drawn to Figure 2C, corresponding to claims 1 – 5, 9 – 10 and 14 – 17 in the reply filed on June 02, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The applicant elects 1 – 5, 9 – 10 and 14 – 17, based on election of the applicant; the examiner verified claims 1 – 5, 9 – 10 and 14 – 17, carefully and determined that claims 1 – 5 reads on the Species II drawn to Figure 2B and Sub-species drawn to Figure 2C that the applicant elected. Examiner believes claim 9 – 10, are represented different species (e.g. claim 9, the limitation “polarization state different from the polarization state of a further laser device of the plurality of laser devices read on Subspecies C drawn to Figures 2E and 4A – 4C).
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on November 05, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 6A, character 172.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Character 177 (coating) on page 20, lines 14 – 15, 18 and 20 of the specification,
Character 27 (vertical laser device) on page 21, lines 7 and 8 of the specification and
Character 31 (optical resonator) on page 24, line 30 of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriated correction are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4 and 14 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshima et al. (US 4,760,578, applicant submitted in the IDS, filed on 
November 05, 2021).


    PNG
    media_image1.png
    187
    366
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    112
    171
    media_image2.png
    Greyscale
        


    PNG
    media_image3.png
    86
    172
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    78
    164
    media_image4.png
    Greyscale
        
    PNG
    media_image5.png
    86
    172
    media_image5.png
    Greyscale


Annotation Figure 4

    PNG
    media_image6.png
    136
    226
    media_image6.png
    Greyscale


Regarding claim 1, Oshima discloses an optoelectronic semiconductor device comprising: 
a plurality of laser devices (see Figures 1 and Annotation Figure 4, column 5, lines 40 – 46), each of the laser devices being configured to emit electromagnetic radiation (Oshima do not explicitly disclose each of the laser devices being configured to emit electromagnetic radiation.  However, it was shown above that Oshima on Figure 1, Abstract, column 3, lines 62 – 63 and column 5, lines 40 - 46 teach that each laser diode provide an active region. The active region needs to be adequate to generate electromagnetic radiation and so the laser works correctly.  These features are implicitly taught each of the laser devices being configured to emit electromagnetic radiation as is claimed.), the laser devices being horizontally arranged (see Figure 1, Abstract, column 3, lines 62 – 63 and column 5, lines 40 – 46, the Oshima stated that Annotation Figure 4 have the same arranged horizontally as Figure 1.  All the laser devices share the same layers and are therefore horizontally arranged in the sense of the applicant disclosure on page 7 lines 31 – 34 and page 8, lines 1 – 4), 
wherein a first laser device of the plurality of laser devices (see Figure 1 and Annotation Figure 4) is configured to emit electromagnetic radiation having a first wavelength different from the wavelength of a further laser device of the plurality of laser devices (see Figure 1, Annotation Figure 4 and Figures 5A – 5D, and column 5, lines 13 – 54, Oshima teach that each laser is configured to emit different wavelength (e.g. see Figure 1, characters ʎ1, ʎ2, ʎ3)), 
wherein a difference between the first wavelength and the wavelength of the further laser device is less than 20 nm (see Figures 5B – 5D, column 5, lines 29 – 40,  show a wavelength difference of 1.3µm – 1.298µm = 0.002µm (1300nm – 1298nm = 2nm) and/or 1.302µm – 1.298µm = 0.004µm (1302nm – 1298nm = 4nm)).

Regarding claim 2, Oshima discloses each of the laser devices comprises: 
a first cavity mirror (see Figure 1, characters 6 or 7 or 8, column 3, lines 43 -  53), and 
a second cavity mirror (see Figure 1, characters 9 or 10 or 11, column 3, lines 43 – 53), an optical resonator (Annotation Figure 4, character 100’) being arranged between the first cavity mirror (see Figure 1, characters 6 or 7 or  8) and the second cavity mirror (see Figure 1, characters 9 or 10 or 11), the optical resonator (see Annotation Figure 4, character 100’) comprising an active zones (see Annotation Figure 4, character 28, and column 3, lines 27 – 28), 
wherein the first cavity mirror (see Figure 1, characters 6 or 7 or 8) of the first laser device (see Figure 1) and the first cavity mirror (see Figure 1, characters 6 or 7 or 8) of the further laser device (see Figure 1) have a reflectivity that depends on the wavelength and a wavelength-dependence of the reflectivity of the first cavity mirror (see Figure 1, characters 6 or 7 or 8) of the first laser device is different from the wavelength dependence of the reflectivity of the first cavity mirror (see Figure 1, characters 6 or 7 or 8) of the further laser device (column 3, lines 43 -  53 and column 5, lines 13 – 54).

Regarding claim 3, Oshima discloses the optical resonator (Annotation Figure 4, character 100’) of each of the plurality of laser devices (column 3, lines 43 -  53 and column 5, lines 40 – 54) extends in a horizontal direction (see Annotation Figure 4).

Regarding claim 4, Oshima discloses each of the plurality of laser devices (column 3, lines 43 – 53 and column 5, lines 40 – 54) is configured to emit the electromagnetic radiation (see claim 1 rejection) via a first main surface of a semiconductor layer stack in a vertical direction (see Figure 1 and Annotation Figure 4).

Regarding claim 14, Oshima discloses an optoelectronic semiconductor device comprising: 
a semiconductor chip (see Figure 1 and Annotation Figure 4) comprising an array of laser devices (see Figures 1 and Annotation Figure 4, column 5, lines 40 – 46), each of the laser devices being configured to emit electromagnetic radiation (Oshima do not explicitly disclose each of the laser devices being configured to emit electromagnetic radiation.  However, it was shown above that Oshima on Figure 1, Abstract, column 3, lines 62 – 63 and column 5, lines 40 - 46 teach that each laser diode provide an active region. The active region needs to be adequate to generate electromagnetic radiation and so the laser works correctly.  These features are implicitly taught each of the laser devices being configured to emit electromagnetic radiation as is claimed.),  the laser devices being horizontally arranged (see Figure 1, Abstract, column 3, lines 62 – 63 and column 5, lines 40 – 46, the Oshima stated that Annotation Figure 4 have the same arranged horizontally as Figure 1.  All the laser devices share the same layers and are therefore horizontally arranged in the sense of the applicant disclosure on page 7 lines 31 – 34 and page 8, lines 1 – 4), 
each of the laser devices comprising a first cavity mirror (see Figure 1, characters 6 or 7 or 8, column 3, lines 43 -  53), a second cavity mirror (see Figure 1, characters 9 or 10 or 11, column 3, lines 43 – 53) and an optical resonator (Annotation Figure 4, character 100’) between the first cavity mirror (see Figure 1, characters 6 or 7 or  8) and the second cavity mirror (see Figure 1, characters 9 or 10 or 11), an active zone (see Annotation Figure 4, character 28, and column 3, lines 27 – 28) for generating the electromagnetic radiation (see claim 1 rejection) being arranged in the optical resonator (see Annotation Figure 4, character 100’), 
wherein the first cavity mirrors (see Figure 1, characters 6 or 7 or 8) of each of the laser devices are different from each other (see Figure 2A – 5D, column 3, lines 43 – 53 and column 5, lines 29 – 47, the multilayer coating are formed with different materials and are used to form a different effective optical path length for each laser and also, the laser device which is capable of oscillating at three different wavelengths, therefore the multilayer coating must be different).

Regarding claim 15, Oshima discloses the first cavity mirrors (see Figure 1, characters 6 or 7 or 8) of each of the laser devices have a different wavelength-dependent reflectivity (see column 3, lines 43 -  53 and column 5, lines 13 – 54).

Regarding claim 16, Oshima discloses an illumination device comprising the optoelectronic semiconductor (the recitation that “an illumination device” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951) and see claim 1 rejection).

Regarding claim 17, Oshima discloses a projection device or an augmented reality device comprising the optoelectronic semiconductor device (the recitation that “a projection device or an augmented reality device” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951) and see claim 1 rejection).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al. (US 4,760,578, applicant submitted in the IDS, filed on November 05, 2021) in view of Brick et al. (US 20090097519, applicant submitted in the IDS, filed on November 05, 2021).

    PNG
    media_image7.png
    245
    338
    media_image7.png
    Greyscale


Regarding claim 5, Oshima discloses the claimed invention except for each of the plurality of laser devices comprises two or more laser elements that are vertically stacked. Brick teaches a two or more laser elements (see Figure 4, characters 10) that are vertically stacked (see Figure 4).  However, it is well known in the art to apply and/or modify each of the plurality of laser devices comprises two or more laser elements that are vertically stacked as discloses by Brick in (see Figure 4 and paragraph [0065]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known each of the plurality of laser devices comprises two or more laser elements that are vertically stacked as suggested by Brick to the laser of Oshima, in order to increase the output intensity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references US 20020051474 disclose a system and method of testing multiple edge-emitting lasers on a common wafer.  For each edge-emitting laser on a common fabrication wafer, a structure that re-directs a portion of the edge-emitted light from each edge-emitting laser in a direction such that the re-directed portion from each edge-emitting laser can be measured while the edge-emitting lasers are still on the fabrication wafer. Each edge-emitting laser on the fabrication wafer can therefore be easily tested before cleaving or breaking the wafer into multiple pieces.
The reference US 20050083982 discloses a  surface-emitting laser, in which light is emitted vertically at one end from a 450 -angled facet, includes a second end having a perpendicular facet from which light is emitted horizontally, for monitoring.
The reference WO2021180461 discloses an optoelectronic semiconductor laser component comprising at least two laser units. The semiconductor laser component comprises a decoupling surface, with which electromagnetic radiation generated in the semiconductor laser component during operation is decoupled at least in regions. Each laser unit comprises a laser resonator having a resonator axis, a decoupling mirror and a first and second resonator mirror, wherein a primary section of the resonator axis runs laterally between the first and the second resonator mirror. The decoupling mirror is formed by a sub-region of the decoupling surface. At least one contact strip is arranged on the decoupling surface along the primary section of the resonator axis, said decoupling surface extending up to a metal connection surface. The laser units are orientated in such a way that the primary sections of the resonator axes run parallel to one another and the decoupling mirrors are facing one another. The invention also relates to an optoelectronic arrangement.
The reference WO 2021214172 on Figures 2A – 4C discloses a surface-emitting semiconductor laser with a resonator running parallel to the main surface, also the end faces of the semiconductor layer arrangement are etched at an angle of 45 °. 
The reference WO 2021214174 on Figure 4B discloses a semiconductor laser with a horizontal resonator. The semiconductor laser generated electromagnetic radiation is emitted via the first main surface of the semiconductor layer arrangement. The first resonator mirror is designed as a Bragg mirror, the Bragg mirror containing at least one absorbing layer, which is an epitaxially grown semiconductor layer having. The first resonator mirror can contain a plurality of absorbing layers. These can contain the same or different semiconductor materials. The second resonator mirror can be constructed in the same way or differently. The electromagnetic radiation generated can be coupled out via the first or the second resonator mirror.
The reference WO 2021239407 discloses a semiconductor laser comprises a horizontal laser element comprising a first semiconductor layer arrangement having a first active zone for generating radiation. The horizontal laser element furthermore comprises a first optical resonator extending in a direction parallel to a first main surface of the first semiconductor layer arrangement. Lateral boundaries of the first semiconductor layer arrangement run obliquely, such that electromagnetic radiation generated is reflect able in a direction of the first main surface of the first semiconductor layer arrangement. The semiconductor laser furthermore comprises a vertical laser element having a second optical resonator extending in a direction perpendicular to the first main surface of the first semiconductor layer arrangement. The vertical laser element is arranged above the first semiconductor layer arrangement on the side of the first main surface in a beam path of electromagnetic radiation reflected at one of the lateral boundaries of the first semiconductor layer arrangement. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

      /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828